Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 13, Ma (U.S. App. 2014/0055405) teaches a method for making a touch panel (see Abstract and Para. 19), comprising: providing a substrate (see Fig. 4, Item 30), wherein a conductive layer is on a surface of the substrate (see Fig. 4, Item 221); forming a patterned first photoresist layer on the conductive layer and forming a patterned second photoresist layer on a surface of the substrate away from the conductive layer (See Para. 20 photomask with pattern for electrodes); patterning the conductive layer by using the patterned first photoresist layer as a mask to form a plurality of first bridges spaced apart from each other (see Figs. 3A-4 and Para. 20 photolithography and photomask to make the layers); forming a plurality of insulating strings (see Figs. 3A-4, Item 31A) on the substrate by using the patterned second photoresist layer as a mask, wherein each of the plurality of insulating strings extends in a first direction and covers the plurality of first bridges (see Fig. 4, 31A overlaps 222A), and the plurality of insulating strings are spaced apart from each other in a second direction intersecting with the first direction (see Fig. 4, 31A is spaced apart and uniformly in Fig. 2A under electrodes); and forming a plurality of first electrodes and a plurality of second electrode strings on the substrate, wherein in the second direction each adjacent two of the plurality of first electrodes are electrically connected to one of the plurality of first bridges to form a first electrode string (see Fig. 4, 222A connects 
Ma is not relied upon to teach wherein the plurality of insulating strings and the patterned second photoresist layer are on opposite sides of the substrate.
As discussed above, Ma teaches the known technique of insulating strings on one side of a substrate.
Hamblin et al. (U.S. App. 2011/0094993) teaches wherein the plurality of insulating strings and the patterned second photoresist layer are on opposite sides of the substrate (see at least Figs. 13D-13F 1306 and 1308 are photoresist and electrode layers on both sides of the substrate).
However, Applicant’s arguments filed 3-3-2022 are found persuasive.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694